Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

2.	Claim 11 is objected to because of the following informalities:  
In clam 11, line 6, change “direction” to – position --. 
  Appropriate correction is required.

3.	The drawings are objected to because in Fig.1, applicant shows cooler “200” as a small box upstream of the secondary transfer 424/423B and facing the intermediate transfer belt 421 which is confusing because applicant has shown and described the cooling unit as being downstream of the fixing device (e.g. Fig.3A).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 3-4,7,9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is not entirely clear what applicant is claiming in claims 3-4. It is believed the relevent part of the specification is par. 57-64 however, it is unclear what is the relationship or difference is between  “a range of temperature that transitions within a predetermined time” and  “a predetermined temperature range” both being temperature ranges. In claim 4, applicant states the cooling amount is changed where “the range of temperature exceeds the predetermined temperature range” which is unclear because it is not known what temperature range applicant is referring to. 
	In claim 7, line 2, “around” the image forming apparatus is vague. Applicant should consider changing this to in the “vicinity” of the image forming apparatus or use “ambient” temperature or humidity. 
	In claim 9, “read information” is unclear.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-6,8-10,12,15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funato et al. (U.S. 2005/0196204).
	Funato et al. teach an image forming apparatus (Fig. 1,2) comprising a contact portion 63,64 which contacts a recording medium (paper sheet), a cooler 62 which cools the recording medium, a temperature sensor 61 for detecting the temperature of the recording medium, and a hardware processor 101 for controlling the cooling amount of the cooler 62 depending on the temperature of the recording medium (par.46). 
	Regarding claim 2, the hardware processor acquires paper information such as thickness of the sheet which effects the thermal capacity of the sheet and therefore the amount of cooling needed to cool the sheet after fixing (par.55). The contact portion will absorb heat differently depending on the thickness of the sheet (par.8,9,44). Thus an “estimation of temperature change” is related to the thickness of the sheet caused by the absorption of heat from the contact portion 63,64; the thickness of the sheet is acquired by the hardware processor 101 and the cooling will be controlled accordingly (par. 47,55,58).
	Regarding claims 3-4, Funato et al. explains in par. 51-54, that it is desired to rapidly cool the toner containing the wax (temperature change 122° C/s) so as to improve gloss; the hardware processor 101 acquires the job information including the melting point of wax in the toner (different waxes have different melting points) as described in par. 54, Fig.7, step 101; and controls the cooling depending on the wax melting point. Thus depending on different ranges of temperatures of different melting points of wax, the cooling amount will be controlled at different temperatures to ensure a rapid cooling effect in the vicinity of the was melting point. 
	Regarding claim 5, a temperature sensor  61 is used by the hardware processor 101 to control the cooler 62 as explained above. 
	Regarding claim 6, the hardware processor 101 controls the cooler 61 depending on information regarding the recording sheet (par.54-55).
	Regarding claim 8-9, the hardware processor 101 controls the cooler 61 depending on information on the image data in the print job (applicant’s read information?) formed on the recording sheet (par. 54).
	Regarding claim 10, the cooler is a blower (par. 46).
	Regarding claim 12, stopping the cooler depending on an internal temperature of the image forming apparatus (if natural cooling is sufficient after ascertaining information regarding the distance from the temperature sensor 61 to contact roller 63 – par. 58). 
	Regarding claim 15, the cooler 62 is upstream of the contact member 63/64. 
	Regarding claim 16, a fixing device 29 is located upstream of the cooler and contact members.
	Regarding claim 17, the toner image includes a toner with a wax (release agent, par. 27).

6.	Claims 1,7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Nakai et al. (U.S. 2016/0282805).
	Nakai et al. teach an image forming apparatus (Fig. 2) comprising a contact portion 30 which contacts a recording medium (paper sheet), a cooler 5 which cools the recording medium, a temperature sensor 6 for detecting the temperature of the recording medium (see Fig.13), and a hardware processor 2 for controlling the cooling amount of the cooler 5 depending on the temperature of the recording medium (par.93-94). The cooling amount can also be controlled depending on ambient temperature/humidity (Fig.16A, 16B); and information on image data (applicant’s “read” information?)  (Fig.12).

7.	Claims 14 rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Behnke et al. (U.S. 2004/0234308).
Behnke et al. teach an image forming apparatus (printer, par. 20) comprising a contact portion 4,4’ which contacts a recording medium (paper sheet), a cooler 6 which cools the recording medium, a temperature sensor 6 for detecting the temperature of the recording medium (par.39), and a hardware processor 15 for controlling the cooling amount of the cooler 6 depending on the temperature of the recording medium (par, 26,39). A plurality of cooling units can be used (par.38).

8.	Claims 11,13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 11, a cooler which blows air at either the upstream or downstream position of the contact member and the hardware processor selecting the air blowing position based on the information on the temperature of the recording medium is not taught or suggested by the prior art of record.
Regarding claim 13, the hardware processor stopping the cooler according to the temperature of the contact portion is not taught or suggested by the prior art of record. 

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wazumi is applicant’s co-pending application. Miyahara et al., Kakishima et al., Koshida, Kamiyama, Nakamura (JP), Iwai et al. (JP), and Iwaki et al. (JP) all teach cooling a recording sheet after fixing which is relevent to the claimed invention.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852